DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-8, 10, 12-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

(Claims 1, 8, and 16) “…for each stored pattern of a plurality of write patterns stored in a read only memory (ROM) of the storage system: comparing a current pattern of host operations to the stored pattern and generating a score indicating a matching level of the current pattern of host operations to the stored pattern, thereby generating a plurality of scores, each indicating a matching level of the current pattern of host operations to one of the plurality of write patterns stored in the ROM, wherein each of the plurality of write patterns comprises one or more logical block addresses (LBAs) or one or more LBA ranges that a user is expected to write, comparing each of the plurality of scores against a threshold, and selecting a matched stored pattern, from among the plurality of write patterns stored in the ROM, corresponding to a score which exceeds the threshold, and predicting how long it will be before another host operation will be received based on the matched stored pattern… based on the determining whether there will be enough time to perform the background operation in the memory during the known period of time, determining whether to perform the background operation in the memory.”
As dependent claims 4-7, 10, 12-15, 17-18, and 20 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
TZAFRIR (Pub. No. US 2017/0024002 A1) teaches measuring the amount of time between when the memory completes an operation to when the controller receives a command to perform another operation in the memory in order to determine whether the controller enters auto-sleep mode or not. However, TZAFRIR does not teach for each stored pattern of a plurality of write patterns stored in a read only memory (ROM) of the storage system: comparing a current pattern of host operations to the stored pattern and generating a score indicating a matching level of the current pattern of host operations to the stored pattern, thereby generating a plurality of scores, each indicating a matching level of the current pattern of host operations to one of the plurality of write patterns stored in the ROM, wherein each of the plurality of write patterns comprises one or more logical block addresses (LBAs) or one or more LBA ranges that a user is expected to write, comparing each of the plurality of scores against a threshold, and selecting a matched stored pattern, from among the plurality of write patterns stored in the ROM, corresponding to a score which exceeds the threshold, and predicting how long it will be before another host operation will be received based on the matched stored pattern… based on the determining whether there will be enough time to perform the background operation in the memory during the known period of time, determining whether to perform the background operation in the memory.
SMITH (Patent No.: US 8,364,918 B1) teaches locking onto a phase of the periodicity using the read/write commands to determine predicted arrival times of future read/write commands and creating a real-time schedule of memory requests using arrival times of the read/write commands and the predicted arrival times of future read/write commands, then uses the real-time schedule to sense idle periods where the application will not make a request of the memory to perform sensed opportunistic garbage collection. However, SMITH does not teach for each stored pattern of a plurality of write patterns stored in a read only memory (ROM) of the storage system: comparing a current pattern of host operations to the stored pattern and generating a score indicating a matching level of the current pattern of host operations to the stored pattern, thereby generating a plurality of scores, each indicating a matching level of the current pattern of host operations to one of the plurality of write patterns stored in the ROM, wherein each of the plurality of write patterns comprises one or more logical block addresses (LBAs) or one or more LBA ranges that a user is expected to write, comparing each of the plurality of scores against a threshold, and selecting a matched stored pattern, from among the plurality of write patterns stored in the ROM, corresponding to a score which exceeds the threshold, and predicting how long it will be before another host operation will be received based on the matched stored pattern… based on the determining whether there will be enough time to perform the background operation in the memory during the known period of time, determining whether to perform the background operation in the memory.
MEIER (Pub. No. US 2015/0026413 A1) teaches various access patterns are stored in the access pattern memory 44, and if a match between a given access pattern and the access map is detected, prefetch requests indicated by the matching pattern may be generated, where access pattern memory 44 may be a ROM or a combination of ROM and CAM if some access patterns are hardcoded and others are programmable, where the access map-pattern match (AMPM)-based prefetcher detects a match for one of the patterns. However, MEIER does not teach for each stored pattern of a plurality of write patterns stored in a read only memory (ROM) of the storage system: comparing a current pattern of host operations to the stored pattern and generating a score indicating a matching level of the current pattern of host operations to the stored pattern, thereby generating a plurality of scores, each indicating a matching level of the current pattern of host operations to one of the plurality of write patterns stored in the ROM, wherein each of the plurality of write patterns comprises one or more logical block addresses (LBAs) or one or more LBA ranges that a user is expected to write, comparing each of the plurality of scores against a threshold, and selecting a matched stored pattern, from among the plurality of write patterns stored in the ROM, corresponding to a score which exceeds the threshold, and predicting how long it will be before another host operation will be received based on the matched stored pattern… based on the determining whether there will be enough time to perform the background operation in the memory during the known period of time, determining whether to perform the background operation in the memory.
KANNAPPAN (Pub. No.: US 2013/0282960 A1) teaches the PIA (Pattern Identification Algorithm) in the Host Interface Module (HIM) controller 304 may identify a pattern of the host write and predict an idle time between the write operations and execute background operations during the predicted idle time, comparing successive data chunks and identifying a pattern after the minimum threshold of matches, and determining if the write times are within a certain percentage and determining whether the elements of the chunks are a percentage match based on size. However, KANNAPPAN does not teach for each stored pattern of a plurality of write patterns stored in a read only memory (ROM) of the storage system: comparing a current pattern of host operations to the stored pattern and generating a score indicating a matching level of the current pattern of host operations to the stored pattern, thereby generating a plurality of scores, each indicating a matching level of the current pattern of host operations to one of the plurality of write patterns stored in the ROM, wherein each of the plurality of write patterns comprises one or more logical block addresses (LBAs) or one or more LBA ranges that a user is expected to write, comparing each of the plurality of scores against a threshold, and selecting a matched stored pattern, from among the plurality of write patterns stored in the ROM, corresponding to a score which exceeds the threshold, and predicting how long it will be before another host operation will be received based on the matched stored pattern… based on the determining whether there will be enough time to perform the background operation in the memory during the known period of time, determining whether to perform the background operation in the memory.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138